ARNOLD, J.,
delivered the opinion of the court.
If the allegations contained in the indictment constitute fraud in office, there is no error assigned for which the judgment should be reversed.
Section 2790 of the code is broad enough to cover any fraudulent act of a public officer within the scope of his official duties. It is a plain violation of the statute for a public officer who has *21authority to act with reference to the subject-matter to knowingly issue and put in circulation a false and fraudulent claim against a county, which is afterward allowed or collected out of the county treasury.
In The State v. Wedge, 24 Minn. 150, and in The State v. Leach, 60 Maine 58, it was held that a public officer who corruptly does an act in regard to which he has no lawful authority, assuming to act officially, and in such manner as is likely to deceive and mislead others, is guilty of malfeasance or misconduct in office. We are not required by the facts to go so far in this ease.
It was the duty of appellant as circuit clerk to issue and deliver to witnesses, after their claims for attendance had been allowed in the circuit court, certificates, upon which they were to be paid by the county. It is no defense that the certificate which he issued, in the ease at bar is different in some respects from what the law required, or that the county may be indemnified for the amount allowed or paid on the same out of its treasury. The certificate is defective in form, but not in substance. It was issued under the seal and sanction of appellant’s office, and it appears that it was intended to defraud, that it was well calculated to defraud, and that the county was in fact defrauded by it. There is no error in the record. The judgment is affirmed.